WALKER, Circuit Judge
(dissenting). In the contingency which arose it was incumbent on the lessee to “elect within ten days whether or not it will annul this lease or allow it to remain in full force and effect.” In my opinion the evidence did not show that the lessee elected to allow the lease to remain in full force and effect. If the lessee’s letter of March 2d had remained the sole evidence of its choice and action, an election by it to allow the lease to remain in full force and effect would have been shown; but that letter was not the sole evidence of the position taken by the lessee. Before that letter was replied to, the lessee wrote and sent its letter of March 6th, in which its statement o £ its election not to annul the lease was coupled with the following:
“And request prompt repairs of the leased premises and abatement rent during progress of repairs.”
It is not to be supposed that the letter of March 6th would have been written, if the lessee had not Intended to modify or qualify the election expressed in its letter of March 2d. That the lessee intended the last-quoted language to be a statement of a condition upon which it made its election not to annul the lease is shown by the following part of its letter of March 22d:
“Moreover, as your letter indicates very plainly that you do not intend to perform the obligations imposed upon you by the terms of the agreement of July 25 last between you and ourselves, whereby you leased the building mentioned to us for a term of two years from the 1st of October, to repair promptly the damage to the structure and to keep us in possession of the same during the remainder of the term of our lease, upon the basis of us receiving an abatement in our rent during whatever period may elapse from the time when the building was damaged until it is again ready for occupancy, we hereby inform you that we regard your letter as a total repudiation on your part of your obligations under the lease contract referred to.”
The lease did not give the lessee the right to make its election not to terminate the lease, subject to the condition or qualification that the lessors make the repairs required to restore the partially destroyed building to its former condition and allow an abatement of the rent. The qualified and conditional election made by the lessee was not an election to allow the lease to remain in full force and effect. The lease prescribed the affirmative and unconditional action to be taken by the lessee to keep the lease in full force and effect, in the event of a partial destruction of the leased premises rendering them unsuitable for the lessee’s business. I do not think that the evidence showed that the lessee did what, in the contingency that arose, was required to keep the. *646lease alive. As a termination of the lease left the lessee without right to continue to possess or use the rented premises, it was not entitled to recover damages for the alleged eviction complained of.
It follows that the plaintiff in error, the lessee, is not entitled to a reversal because of the ruling which was excepted to.